Citation Nr: 0835585	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Muskogee, Oklahoma in which the 
RO denied the benefits sought on appeal.  The appellant, who 
had active service from November 1964 to November 1966, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The appellant testified during a Video Conference hearing 
before the undersigned Veterans Law Judge in September 2006.  
Thereafter, the Board remanded the case for further 
development in January 2008.  The requested development has 
been completed; and the case has been returned to the Board 
for further review.

The Board observes for the record that the appellant recently 
submitted private medical records dated in July 2008 in 
support of his claim.  This evidence is new, has not been 
reviewed by the RO, and there is no indication of waiver of 
adjudication by the agency of original jurisdiction.  
However, the Board notes that the evidence is not relevant to 
the specific issues discussed infra.  As such, the Board 
finds that it is not prejudicial to the appellant for the 
Board to proceed with its analysis of the appellant's appeal.

In addition, the Board observes for the record that it noted 
in its January 2008 decision that the appellant appeared to 
be raising claims for service connection for a bilateral knee 
disability, depression, bilateral foot and ankle disorders, 
and for the residuals of mustard gas exposure.  The Board 
REFERS these matters once again to the RO for appropriate 
action. 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Bilateral hearing loss was not manifested during service 
or for many years following service, and is not shown to be 
causally or etiologically related to service.  

3.  Tinnitus was not manifested during service or for many 
years following service, and is not shown to be causally or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  

With respect to the appellant's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
the Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  Specifically, the Board 
observes that prior to the adjudication of the appellant's 
claims, a letter sent to the appellant dated in March 2005 
fully satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware from this 
letter that it was ultimately his responsibility to give VA 
any evidence pertaining to his claims.  The March 2005 letter 
informed the appellant that additional information or 
evidence was needed to support his service connection claims; 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  
To the extent the March 2005 letter was deficient in any 
respect, the appellant was provided a second VCAA notice 
informing him of the evidence necessary to substantiate his 
claims in February 2008.  Thereafter, the appellant's claims 
were readjudicated and the appellant was provided a 
Supplemental Statement of the Case in July 2008. Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was afforded a VA examination in 
April 2005 in connection with his claims. 38 C.F.R. 
§ 3.159(c)(4).  

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claims. See February 2008 
letter from the Appeals Management Center to the appellant; 
July 2008 Supplemental Statement of the Case; Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned to these claims are rendered 
moot; and no further notice is needed. Id.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the appellant's claims. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 


B.  Service connection for hearing loss

The appellant contends he is entitled to service connection 
for bilateral hearing loss he believes manifested as a result 
of noise exposure in service.  Specifically, the appellant 
reports that he was exposed to acoustic trauma during the 
performance of his duties as a diesel mechanic in service; 
and that he was also exposed to loud noise during his service 
weapons training. See September 2006 BVA hearing transcript; 
January 2007 statement in support of claim.  In light of this 
noise exposure, he argues that service connection is 
warranted for his currently diagnosed high frequency 
sensorineural hearing loss. Id.    

Unfortunately, while viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
service connection hearing loss claim; and as such, the 
appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2007).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  The Court has also held that 
evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

The evidence in this case shows the appellant has bilateral 
hearing loss that constitutes a current disability for VA 
purposes.  According to an April 2005 VA audiological 
examination report, the appellant experiences a puretone 
decibel loss of 40 decibels or above at the 2000, 3000 and 
4000-Hertz ranges of the right ear; and a puretone decibel 
loss of 35 decibels or higher at the 2000, 3000 and 4000-
Hertz ranges of the left ear. See April 2005 VA examination 
report.  He has been diagnosed with severe-to-profound high 
frequency sensorineural hearing loss in both ears. Id.; 
private medical records dated in February 2005, July 2006 and 
August 2006.  This evidence fulfills the requirements of the 
first element of the service connection test.  

In regards to the second element of the service connection 
test (evidence of an in-service incurrence or aggravation of 
an injury or disease), the Board observes that the 
appellant's service personnel records confirm that his 
military occupation specialty was as a wheeled vehicle 
mechanic; and that the appellant was stationed in Germany 
from April 6, 1965 to November 4, 1966. See DD Form 214; 
service personnel records.  However, these records do not 
reveal (nor does the appellant contend) that the appellant 
participated in combat during his period of service.  As 
such, the appellant is not entitled to the relaxed 
evidentiary standard of proof regarding events that occurred 
during combat (See 38 U.S.C.A. § 1154(b)); and evidence of 
noise exposure in service is necessary for him to be granted 
service connection in this case. 

Turning to the appellant's service medical records, the Board 
finds that these records ultimately do not support the 
appellant's claim in that they show that at the times the 
appellant's hearing was examined in service (notably upon 
enlistment and separation from service), the appellant's 
hearing was found to essentially be within the normal range.  
Specifically, the Board observes that the appellant's 
December 1963 pre-induction service examination reported no 
complaints, treatment or diagnoses of hearing loss or hearing 
problems.  At that time, the appellant's audiological 
examination reflected normal hearing for both ears other than 
at the 500-Hertz range, in that it showed the following 
puretone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
N/A
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
N/A
10 (15)

In making the foregoing observation, the Board notes for the 
record that prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those figures are on the left in each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization - American National Standards Institute (ISO-
ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures on the right in each column in 
parentheses.

The Board observes that immediately prior to his entrance 
into service, the appellant underwent an enlistment physical 
examination that included another hearing test. November 1964 
report of medical examination.  At that time, the appellant's 
audiological examination revealed the following normal 
threshold findings: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
N/A
0 (5)
LEFT
-10 (5)
-10 (0)
-10 (0)
N/A
-5 (0)

Lastly, the Board observes that the appellant's service file 
contains a third audiological examination report dated in 
September 1966. See September 1966 report of medical 
examination.  Although the appellant contends that he was not 
afforded such an examination (June 2006 and August 2006 
statements), September 1966 auditory measurements were 
reported to be within the normal threshold range as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-5 (5)
N/A
5 (10)
LEFT
0 (15)
-10 (0)
-5 (5)
N/A
10 (15)

Thus, a comparison of the appellant's separation audiogram to 
that of his pre-induction and entrance examinations reveal 
that the appellant experienced no significant increase in 
hearing loss during his period of service.  Therefore, even 
if one assumes for the sake of argument that the appellant 
was in fact exposed to traumatic noise while in service, the 
appellant's service medical records fail to factually show 
that the appellant experienced hearing loss during service.  

A review of the appellant's post-service medical records also 
reveals that they are not supportive of the appellant's 
claim.  Rather, these records first appear to document the 
appellant's post-service hearing loss in July 2003, over 
twenty-five years after the appellant separated from service. 
See private medical records dated from March 1978 to April 
1983 and July 1992 to October 2007; VA medical records dated 
from March 1977 to March 1978, July 1986 to July 1987 and 
April 2005 to April 2008.  Interestingly, these records do 
not appear to reflect any complaints of or treatment for 
hearing problems or hearing loss prior to July 2003. See July 
2003 private medical records.  

In support of his claim, the appellant has submitted several 
private medical opinions in which his medical providers have 
opined that his hearing loss is related to service.  
Specifically, the Board observes that a February 2005 letter 
contained in the claims file from a private audiologist 
reports that the appellant was seen by the audiologist in his 
office for a hearing evaluation the month the letter was 
drafted. February 2005 letter from J.M., M.S., CCC-A.  During 
that appointment, the appellant presented primarily with 
complaints of difficulty hearing and constant ringing in both 
ears.  The appellant described his problems as being slowly 
progressive in nature since serving as a diesel engine 
mechanic in the U.S. Army; and also reported a history of 
significant noise exposure in service which included loud 
noise of diesel engines as well as exploding grenades and 
mortars without the benefit of noise protection. Id.  After 
performing an audiological evaluation, the audiologist 
diagnosed the appellant with bilateral, high frequency 
sensorineural hearing loss with bilateral tinnitus.  He 
indicated that after reviewing service records and noting 
potential noise level, it was his opinion that it was as 
likely as not that the appellant's hearing loss and tinnitus 
were the result of noise exposure during military service. 
Id.  

In addition to the foregoing, the claims file contains a 
letter dated in July 2006 from D.R., M.D. in which Dr. R. 
reported that the appellant's hearing had been tested the day 
his letter was prepared and that the testing revealed the 
appellant had a significant hearing defect.  Dr. R. provided 
a summary of the appellant's bilateral puretone decibel 
losses at the 1000, 1500, 2000, 3000 and 6000-Hertz ranges.  
In doing so, he stated that his findings were "as likely as 
not caused during military service in the Army." See July 
2006 letter from D.R., M.D.  Lastly, the Board observes that 
the claims file contains a letter received in August 2006 
from the Economy Hearing Aid Center. August 2006 letter from 
L.W.  The letter, signed by L.W., L.H.I.S. (a licensed 
hearing instrument specialist) reported that the appellant 
had been a patient of the Hearing Aid Center for several 
years; and that his last audiogram revealed he had severe to 
profound high frequency hearing loss bilaterally. Id.  
Thereafter, L.W. stated that the appellant's "type of 
[hearing] loss was [as] likely as not to have been cause[d] 
by noise exposure during his years in the military."   

Contrary to the medical opinions detailed above, the claims 
file additionally contains a VA audiological examination 
report dated in April 2005 that also directly addressed the 
medical question as to the etiology of the appellant's 
bilateral hearing loss.  In this regard, the Board observes 
that the appellant was examined in April 2005 in connection 
with his hearing loss and tinnitus claims.  After the VA 
examiner obtained a medical history from the appellant and 
reviewed his claims file (to include the February 2005 
private medical opinion referenced above), the examiner 
performed an audiological examination.  Thereafter, the 
examiner diagnosed the appellant with severe-to-profound 
sensorineural hearing loss and tinnitus.  Ultimately, she 
opined that the appellant's hearing loss was not 
etiologically related to noise exposure in service.  In doing 
so, the examiner referred to the appellant's December 1963, 
November 1964 and September 1966 audiological findings and 
commented that all three examinations indicated that the 
appellant's hearing sensitivity was within normal limits at 
the time he was tested.  In addition, the examiner noted in 
her report that the appellant worked at an Air Force base 
post-service for approximately 30 years without the use of 
hearing protection devices. See April 2005 examination 
report.   

After viewing all of the medical opinions of records in 
conjunction with the other evidence in this case, the Board 
finds that the April 2005 audiologist's opinion is more 
probative and persuasive than the February 2005, July 2006 
and August 2006 letters contained in the claims file in light 
of the fact that the examiner clearly had access to 
information the other medical providers did not have; and 
took that information into consideration in formulating her 
opinion.  Notably, neither the July 2006 or August 2006 
medical providers appear to have had access to the 
appellant's service medical records that documented a lack of 
hearing loss during service and upon separation from service, 
even when one assumes that the appellant was exposed to 
acoustic trauma in service.  Although the February 2005 
private audiologist indicated that he had reviewed the 
appellant's service medical records, he also failed to 
discuss the December 1963, November 1964 and September 1966 
audiological findings in formulating his opinion.  In 
addition, the Board finds it interesting that none of the 
private examiners appear to have taken into consideration the 
appellant's post-service occupation as an engineer on an Air 
Force base; or the lack of medical documentation reflecting 
the appellant's complaints of or treatment for bilateral 
hearing loss prior to approximately July 2003. See August 
2006 letter from L.W. (the appellant was reported to be a 
patient of the Economy Hearing Aid Center for "several 
years").  Due to these omissions, the Board finds that the 
February 2005, July 2006 and August 2006 opinions do not 
provide a medically sound basis for attributing the 
appellant's currently diagnosed bilateral hearing loss to his 
period of service.  As such, the third element of the service 
connection test (a nexus between the current disability and 
the in-service event) has not been met in this case.  

Thus, while the appellant has been diagnosed with hearing 
loss, the more probative and persuasive evidence of record in 
this case indicates that this disorder did not manifest in 
service or within one year of discharge from service.  In 
addition, the Board finds that the preponderance of the 
evidence is against the showing that the appellant's hearing 
loss is otherwise related to his service.  Absent such 
evidence, service connection for bilateral hearing loss must 
be denied. 

C.  Service connection for tinnitus 

In conjunction with his claim of entitlement to service 
connection for bilateral hearing loss, the appellant has also 
requested service connection for tinnitus as a result of his 
exposure to noise during service.  While the appellant has a 
current diagnosis of bilateral tinnitus, his service medical 
records do not reflect any complaints, treatment or diagnoses 
relating to this disorder.  In addition, the Board observes 
that the first post-service medical evidence referencing 
complaints of ringing of the ears is not dated until February 
2005, almost 30 years after the appellant separated from 
service. February 2005 letter from J.M., M.S., CCC-A.

In support of the appellant's claim, the claims file contains 
a letter from a private audiologist (discussed above) dated 
in February 2005 in which the appellant's tinnitus was 
related to his noise exposure in service. Id.  In addition, 
the claims file contains a letter from D.R., M.D. dated in 
January 2007 in which Dr. D. also reported that the appellant 
suffered from tinnitus that had occurred during his service 
from 1964 to 1966 as a diesel mechanic, where he had been 
exposed to a lot of loud noises. January 2007 letter from 
D.R., M.D.  Dr. D. went on to report that the appellant's 
occupation since his separation from service had never been 
associated with loud noises; and as such, it seemed that his 
current diagnosis of tinnitus was associated with his stint 
in the Armed Services as a diesel mechanic. Id.   

Contrary to the February 2005 and January 2007 opinions, the 
VA examiner who evaluated the appellant in April 2005 opined 
that the appellant's tinnitus was not etiologically related 
to noise exposure in service. April 2005 VA examination 
report.  In doing so, the examiner relied upon the 
information contained in the appellant's service medical 
records that indicated the appellant's audiometry results 
during that time were within normal limits, as well as the 
fact that there was no evidence or complaints of tinnitus 
noted within the appellant's claims file prior to February 
2005. Id.  

For the same reasons discussed in section B above, the Board 
finds the April 2005 VA medical opinion to be more persuasive 
and probative than the February 2005 and January 2007 
opinions of record.  Therefore, the third element of the 
service connection test has not been met; and service 
connection for tinnitus must also be denied.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, since the preponderance of 
evidence is against the appellant's claims, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


